DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 41-60 are currently pending.

Claim Objections
Claims 55 and 59 are objected to because of the following informalities:  
In claim 55, lines 1-2, please amend “the guidance instruction comprises at a targeting box” to recite “the guidance instruction comprises a targeting box”;
In claim 59, lines 1-2, please amend “wherein the procedures further comprise further comprising displaying” to recite “wherein the procedures further comprise displaying”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-44, 49, and 51-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHNO, US 2017/0337403.
Re claims 41 and 58:
OHNO teaches a method for establishing data transmission, the method comprising the steps of:
Presenting, by a receiving application comprising instructions for execution on a receiving device (10), a guidance instruction on the receiving device regarding at least one selected from the group of a position of a transmitting device (20) relative to the receiving device and an orientation of a transmitting device relative to the receiving device [0039] [0041] [0043]-[0048] [0081]-[0098] [0104]-[0120] [Figures 4-8, 10, 13, and 18]; and
Updating, by the receiving application, the guidance instruction based on the at least one selected from the group of a position of a transmitting device relative to the receiving device and an orientation of a transmitting device relative to the receiving device [0045] [0081]-[0096] [Figures 10, 13, and 18].
Re claim 42:
OHNO teaches the method of claim 41, wherein the guidance instruction comprises a targeting box (F) for positioning the transmitting device [0104]-[0120] [Figures 4-8].
Re claim 43:
OHNO teaches the method of claim 42, wherein the targeting box visually indicates a boundary for placement of an edge of the transmitting device [0104]-[0120] [Figures 4-8].
Re claim 44:
 OHNO teaches the method of claim 41, further comprising:
Receiving, by the receiving application, feedback information associated with the transmitting device [0081]-[0096] [Figures 4-8, 10, 13, and 18],
Wherein the receiving application dynamically generates the guidance instruction in response to the feedback information [0081]-[0096] [Figures 4-8, 10, 13, and 18].
Re claim 49:
OHNO teaches the method of claim 41, wherein the guidance instructions comprises at least one selected from the group of textual guidance, audible guidance, and haptic guidance [0082] [0113].
Re claim 51:
OHNO teaches a data transmission system, comprising:
A receiving application comprising instructions for execution on a receiving device (10) including a processor, a memory,
Wherein the receiving application is configured to:
Present a guidance instruction on the receiving device regarding at least one selected from the group of a position of a transmitting device (20) and an orientation of a transmitting device relative to the receiving device [0039] [0041] [0043]-[0048] [0081]-[0098] [0104]-[0120] [Figures 4-8, 10, 13, and 18], and
Update the guidance instructions based on the at least one selected from the group of a position of a transmitting device relative to the receiving device and an orientation of a transmitting device relative to the receiving device [0045] [0081]-[0096] [Figures 10, 13, and 18].
Re claim 52:
OHNO teaches the data transmission system of claim 51, wherein:
The receiving device includes a sensor (touch sensor) [0057], and
The receiving application is further configured to:
Receive, via one or more sensors, feedback information associated with the transmitting device [0081]-[0098], and
Present one or more instructions regarding at least one selected from the group of a position of the transmitting device relative to the receiving device and an orientation of the transmitting device relative to the receiving device [0094]-[0096].
Re claim 53:
OHNO teaches the data transmission system of claim 52, wherein the feedback information comprises data related to movement of the transmitted device (i.e., display apparatus 10 determines whether the mobile terminal 20 has moved from a first position to a second position to update guidance display [0096] [0108]-[0111] [Figures 3, 10, and 13]).
Re claim 54:
OHNO teaches the data transmission system of claim 51, wherein:
The receiving device further includes a communication interface configured to create a communication field [0037] [0048] [0056], and
The receiving application is configured to generate a communication field [0037] [0048] [0056].
Re claim 55:
OHNO teaches the data transmission system of claim 51, wherein the guidance instructions comprises a targeting box (F) for positioning the transmitting device [0104]-[0120] [Figures 4-8]. 
Re claim 56:
OHNO teaches the data transmission system of claim 51, wherein the targeting box visually indicates a boundary for placement of all edges of the transmitting device [Figures 4-8].
Re claim 57:
OHNO teaches the data transmission system of claim 56, wherein the boundary comprises a visual indication of two parallel edges of the transmitting device [Figures 4-8].
Re claim 59:
OHNO teaches the computer accessible medium of claim 58, wherein the procedures further comprise displaying a soft button upon entry of the transmitting device into a communication field (i.e., “order” button [0104] [Figure 4]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45 and 50 are is/are rejected under 35 U.S.C. 103 as being unpatentable over OHNO, US 2017/0337403 in view of ROYSTON et al, US 2013/0084801.
Re claims 45 and 50:
OHNO teaches the method of claim 44, but does not teach the guidance instructions comprise a signal strength indicator based on the feedback information; the transmitting device comprises a contactless card.
ROYSTON teaches a method for establishing data transmission wherein a receiving application generates guidance instructions based on a position of a contactless card relative to the receiving device [0037]-[0040] [0057]-[0059].  The receiving application receives feedback information associated with the transmitting device and the guidance instructions comprise a signal strength indicator based on the feedback information [0037]-[0040] [0057]-[0059] [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of ROYSTON in the method of OHNO such that the guidance instructions further comprise a signal strength indicator based on the feedback information for the purpose of presenting users with an alternative indicator of transmitting device positioning for improved wireless coupling (ROYSTON [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of ROYSTON in the method of OHNO such that the transmitting device may also be a contactless card for the purpose of expanding the number of contactless devices capable of communicating with the interactive device.

Claim(s) 60 are is/are rejected under 35 U.S.C. 103 as being unpatentable over OHNO, US 2017/0337403 in view of WILLIAMS et al, US 2013/0115932.
Re claim 60:
OHNO teaches the computer accessible medium of claim 59, but does not teach the procedure comprises, responsive to a click of the soft button, activating the transmitting device.
WILLIAMS teaches a receiving unit configured to display a soft button upon entry of a transmitting device into a communication field, wherein responsive to a click of the soft button, the transmitting device may be activated [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WILLIAMS in invention of OHNO such that an additional soft button may be display when the transmitting device enters the communication field to activate the transmitting device for the purpose of providing users with the ability to selectively initiate data exchange between the receiving device and transmitting device.  Such addition would help prevent accidental or undesired transmission of data.

Allowable Subject Matter
Claims 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876